Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments directed to the newly amended claims filed 1/30/2033 have been fully considered but they are not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments to not address the references as applied.  Micro Materials is cited for teaching the concept and arrangement of having a auxillary plate over the front side of a device wafer adhered by a first layer and to show when dicing the device layer will be on some form of second layer (i.e. board figs 6-8 or even a dicing table as presented in the arguments regarding fig 5).
Shiga et al. figures 1-2 is not relied upon for the modification as argued.  Shiga et al. figures 1-2 is applied to teach the known concept of performing a “full cut” which is known in the art to dice completely though the device structure being diced and partially into a second layer below the device layer.  It would be obvious to one of ordinary skill 

    PNG
    media_image1.png
    782
    483
    media_image1.png
    Greyscale


The further subject matter of the claims are describing dicing specific materials such a piezo device layer.  Sadaka is applied to demonstrate the selection of materials when dicing a piezo device substrate.  As taught in Sadaka when selecting a auxiliary plate/carrier silicon is ideal.  As such, should one of ordinary skill in the art be using the arrangement of Micro Materials for dicing a standard piezo material, one of ordinary skill would be expected to select the appropriate materials the auxiliary plate/carrier of Micro Materials and use a the full cut process. 
Further note, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition comprising' in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501,42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261,229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686,210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448,450 



Furthermore, "the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micro Materials (Micro Materials Inc. (2016, August 2)) in view of Siga et al. (US 20130017396 A1) in view of Sadaka (US 20090171216 A1).


    PNG
    media_image2.png
    460
    444
    media_image2.png
    Greyscale

Regarding claims 1, 2, 4 and 8, Micro materials teaches a method of processing a workpiece with a disk-shaped blade containing abrasive grains (i.e. a dicing saw Fig. 5-6), comprising the steps of: 
	preparing the workpiece having a base [device wafer] including a first layer [adhesive z bond 501] on a front surface side thereof and a second layer (i.e. board/support substrate/board figs. 5-8 – specifically note the description in figure 8) on a second surface side of the base [device wafer], placing an auxiliary plate Carrier on said first layer Device Wafer, causing the blade rotated to cut through the first layer and the auxiliary plate (i.e. a dicing saw Fig. 5-6).

The carrier/auxiliary plate, first layer and device layer are shown to be bonded with to a second layer which enable the further removing the auxiliary plate from the workpiece that has been cut by the blade (i.e. Micro Materials Figs. 6-8) and removal of the device from the dicing support[s].
	Micro Materials may be silent upon specific materials used in the disclosed known process and specifically stating the dicing is performed by a rotating saw blade and at least partially into but not through the second layer.  
	First regarding the saw blade, dicing is explicitly disclosed.  While the blade is not explicitly depicted it is at least obvious as dicing with a saw blade if the conventional means of dicing, and the pictures depict what one of ordinary skill in the art recognize as the “full cut” dicing process.  For an example of performing a full cut dicing process using a rotating saw blade see Shiga et al. figures 1-2, which describes generic full cut dicing is performed by a conventional abrasive rotating saw blade which cuts thought the workpiece and partially into a support structure/substrate in order to separate devices formed in a device layer of the workpiece.
	In view of Shiga, it would be obvious if not already inferred to perform the dicing of Micro Materials by selecting a known dicing process of using a saw blade, as the mere selection of a known process that achieves the known and expected results is a obvious choice to one of ordinary skill in the art at the time of the invention.

	Regarding the properties of the materials, Micro materials is silent upon the carrier material and the device layer material thereby is silent upon the relative modulus 
	As per the Applicant’s specification, the materials that achieve the claimed relative properties are a silicon auxiliary plate and a piezo device layer.   In the art it is common to incorporate a thin piezo layer on a silicon carrier for the purpose of supporting the piezo layer, as piezo layers are generally for forming transducers and are very thin and fragile.  Attaching a silicon carrier provides protection and a handle for processing the thin piezo layer.  This is effectively the same as shown in Sadaka 5(a)-5(e) and paragraphs 32-38.  As disclosed in paragraphs 32-38, piezo device layer 210 is attached to a silicon carrier and processed to form the structure as shown in figure 5(e).  As further disclosed in paragraph 38, the structure is further diced with a dicing saw.  From this disclosure it is understood that the process would be diced in a similar manner as demonstrated in Micro Materials. One would put the device 5(e) of Sadaka on a dicing support, dice (using a standard full cut process Siga et al) and subsequently remove the diced handle portion at the appropriate time as shown in Micro Materials figures 5-8.
	Performing the process with the known materials of a silicon carrier and a piezo device layer as demonstrated as being known in the art will have the claimed relative properties of having a modulus greater than 40GPa.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this 

Regarding claim 3, Micro materials in view of Siga in view of Sadaka teach a method according to claim 1, wherein the blade cuts into the front surface side of the workpiece.  The further condition of  that a value calculated by dividing a cutting edge protrusion range of the blade by a thickness of the blade is 25 or higher would be a obvious variant to one of ordinary skill in the art at the time of the invention.  
In the sawing art the concept of how far the blade extends from the workpiece is a known optimizable parameter.  This is a known art independent parameter in all sawing arts from cutting wood, tile, metal ceramics, etc.  One of ordinary skill in the sawing art is expected to adjust blade depth to minimized problems such as boning, chipping, tear out, etc.  As such, one of ordinary skill in the art could settle on the claimed range through simple optimization of the cutting depth.  
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the depth  through routine experimentation and optimization to obtain optimal or desired device performance because the depth is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Regarding claim 6, Micro materials in view of Siga in view of Sadaka teach a method according to claim 1. As described in paragraph 45 of Sadaka the carrier in a further embodiment may be many other various materials including a epoxy resin material.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a resin for the carrier, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micro Materials in view of Siga in view of Sadaka in further view of of Kinjo (JP 2016209998 A).
Regarding claim 5, as discussed relative to claim 1 the combination of cited references teach performing a full cut dicing process of a analogous workpiece.  The cited prior art may however be silent upon wherein the saw used included ultra sonic oscillations.  At the time of the invention it was known to dice piezoelectronic work pieces using conventional Full Cut dicing.  For support see Kinjo.  Kinjo teaches a Full Cut capable dicing saw for dicing piezoelectric workpiece .  The saw is further equipped with a ultasonic transducer which transmits ultrasonic vibrations to the rotating blade during dicing.  
	In view of Kinjo, it would be obvious to one of ordinary skill in the art to used the dicing saw as disclosed in Kinjo to perform the dicing discussed in the rejection of claim 1.  Simple selection of the known dicing saw for its intended purpose would result in the inclusion of ultrasonic oscillations as claimed.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micro Materials in view of Siga in view of Sadaka in further view of of Kinjo in view of Wodnicki (2013/0257224 A1)
Regarding claim 8, as discussed relative to claim 1 the second layer is equated to the dicing support structure as claim 1 does not clearly require the second layer to be the support or a layer of the device.  Equivalently, the rejection of claim 1 could equate .



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/24/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822